DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-9, 12-13 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribes et al. (US Pub No. 2016/0113632), as evidenced by Solberg et al. (“Freehand 3D Ultrasound Reconstruction Algorithms – A Review”, July 2007) in view of Shin et al. (US Pub No. 2014/0330107).  


an imaging probe (107, 103) configured for emitting energy, and responsively and dynamically acquiring images, each acquired image having a given dimensionality (i.e. 2D) (paragraph [0088]-[0089]; Figure 1);
an image selection processor configured for selecting, repeatedly, and dynamically with said acquiring, from among the acquired images and, as a result of said selecting, changing, repeatedly, and dynamically, membership in a set of images of said dimensionality (paragraphs [0097]-[0105], [0108], referring to image quality checking an acquired (current) US image, and if no artifacts are present, etc., the acquired image is selected to be compounded into the 3D US volume, wherein the 3D US volume comprises of a compounded set of 2D images; Figure 5); and 
an image co-registration processor configured for, synchronously with each change, dynamically and iteratively registering said set to an image (i.e. “pre-acquired 3D image 305”) having a dimensionality (i.e. 3D) higher than said given dimensionality (paragraphs [0097], [0127], [0136], referring to aligning/registering the generated 3D model (403) (i.e. “set” of 2D compounded images) with the pre-acquired 3D image (305) so as to display the current level of progress of the 3D model generation, particularly with respect to dynamically refreshed information content),
wherein said changing includes replacing an existing member of the set (Abstract, paragraph [0103], wherein the method of image compounding includes pixel nearest-neighbor (PNN), voxel nearest-neighbor (VNN), etc., which “are described in As evidenced by Solberg et al. (see Abstract; pg. 992, right column, 3rd-4th full paragraphs, Table 1 of Solberg et al.), the compounding algorithms, such as VNN, includes assigning each voxel with the value of one pixel, such as by traversing “each pixel in the target 2D slice and inserts the value of the nearest pixel in the input images”, wherein the insertion/assignment of the value of the nearest pixel in the target 2D slice of the set of 2D images corresponds to replacing an existing member (i.e. target 2D slice) of the set with information from the input 2D image). 
wherein said selecting entails deciding whether or not to include, in said set, a current one of said acquired images, the iterations of said registering being correspondingly responsive to instances of said change, wherein the current one of said acquired images and an image in said set both have respective content (paragraphs [0099], [0108], note that the image quality check algorithm runs on a “current” acquired US image; paragraphs [0097], [0136], note that the generated 3D model (i.e. “set” of 2D compounded images)is aligned/registered to the pre-acquired 3D image so as to display the “current” level of progress of the 3D model generation, and therefore the iterations of registering/alighing correspond respond to each instance of change/update of the 3D model; Figure 5),
However, Ribes et al. do not specifically disclose that said selecting entails evaluating a difference between the respective contents, and said selecting is based on the evaluation.
Shin et al. disclose an ultrasound system and method for providing change information of a target object, wherein a processing unit performs image comparison 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the selecting of Ribes et al. entail evaluating a difference between the respective contents, and said selecting is based on the evaluation, as taught by Shin et al., in order to determine if an error occurs in the current ultrasound image and remove the current image if it is determined that an error has occurred (paragraphs [0047]-[0048], [0060], claim 4).
With regards to claim 2, Ribes et al. disclose that their device further comprises a tracking system (102) for tracking a location, and orientation, of said probe (paragraph [0089], [0092]; Figures 3-4), said registering being specialized for said acquiring with said probe being dynamically, during said acquiring, any one or more of angulated, rotated and translated (paragraphs [0125]-[0127]). Note that “tracking system” has been interpreted as corresponding to an EM field generator with tracking sensors and equivalents thereof, as set forth in paragraph [0020] of the corresponding instant PG-Pub.
With regards to claim 5, Ribes et al. disclose said selecting comprising examining, continuously with said acquiring, said acquired images (paragraphs [0099], 
With regards to claim 6, Ribes et al. disclose that the acquired images are of an imaging modality (i.e. 2D US images) different from that of said image (i.e. CT or MR pre-acquired 3D image) having a dimensionality (i.e. 3D dimensionality) higher than said given dimensionality (i.e. 2D dimensionality) (paragraphs [0085], [0097]).
With regards to claim 7, Ribes et al. disclose that said given dimenionality is two (paragraph [0097], referring to the individual acquired current US images being 2D).
With regards to claim 8, Ribes et al. disclose that said selecting comprises selecting ultrasound image frames from among acquired ultrasound images frames (paragraphs [0097], [0099], Figure 5A).
With regards to claim 9, Ribes et al. disclose that said acquired images being acquired from different locations within an object subject to examination via said acquiring (paragraph [0027], referring to the ultrasound probe being moved over the object, and as such, the acquired images are acquired from different locations).
With regards to claim 12, Ribes et al. disclose that said registering is subject to cardinality of said set being high enough to meet a predetermined cardinality threshold (paragraph [0027]-[0028], [0063], [0109], referring to said acquiring of US images being ended once said quality measure has reached a pre-defined level, wherein said quality measure can be the number of 2D ultrasound images scanned).
With regards to claim 13, Ribes et al. disclose wherein said image selection processor being further configured for operating on an image from among said acquired 
With regards to claim 20, Ribes et al. disclose that their device is configured for repeatedly, automatically and without need for user intervention, providing user feedback dynamically in synchrony with, and based on results of, the iterative registering as the registration evolves during said acquiring (paragraphs [0097], [0100]-[0101], [0105], [0136], referring to providing the visual feedback and the display of the image content, results of registration, etc.).   
With regards to claim 21, Ribes et al. disclose that their device further comprises a user interface (101) configured for receiving a user instruction specialized for halting said registering (paragraphs [0075], [0088]-[0089], [0093], [0097], [0100], [0109]-[0110]; Figure 1).  
With regards to claim 22, Ribes et al. disclose that their device is configured for determining whether or not a predetermined image-to-image registration completion criterion is met and for automatically and without need for intervention, halting said registration responsive to said determining that said criterion is met (paragraph [0109]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribes et al., as evidenced by Solberg et al., in view of Shin et al., as applied to claim 1 above, and further in view of Kruecker et al. (US Pub No. 2010/0208963).
With regards to claim 11, as discussed above, the above combined references meet the limitations of claim 1. However, they do not specifically disclose that said registering is initialized by individual transformations of members of said set, but without 
Kruecker et al. disclose a method for fusing real-time 2D ultrasound images with 3D pre-acquired images, such as 3D MR or CT images, wherein 2D real-time image coordinates are transformed to the 3D coordinate system of the pre-acquired image using the Iterative Closest Point (ICP) Algorithm (paragraphs [0027]-[0031], [0039]- [0042]; note that the registration is without need for reconstruction of the US images into an image dimensionally higher than 2D).  Their method provides rapid registration, wherein the execution of the registration is fast enough to be performed during normal ultrasound examination, thus not prolonging patient discomfort potentially caused by the imaging (paragraph [0031]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the registering of Ribes et al. be initialized by individual transformations of members of said set, but without need for reconstruction, of said set into an image of dimensionality higher than said given dimensionality, that derives, from said set, additional pixels external to said members, as taught by Krueker et al., in order to provide rapid registration and thereby not prolong patient discomfort (paragraph [0031]).    

Claims 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribes et al., as evidenced by Solberg et al., in view of Shin et al., as applied to claim 13 above, and further in view of Guracar et al. (US Patent No. 7,775,981).

Guracar et al. disclose identifying artifacts in images by calculating an average of intensities along a scan line in an image and comparing the average of other intensities in the image, wherein signals or intensities below the threshold are associated with image artifacts (column 7, lines 23-37).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have said operating on said image comprise calculating a mean intensity of said image being operated upon, said selecting being based on the calculated intensity, as Ribes et al. requires the selecting to be based on identifying an artifact and Guracar et al. teach a known technique for identifying an artifact by calculating a mean intensity of said image (column 7, lines 23-37).  That is, using the known technique for identifying an artifact, as desired by Ribes et al., by calculating a mean intensity of said image, as taught by Guracar et al., would have been obvious to one of ordinary skill in the art.  
With regards to claim 15, Guracar et al. disclose said operating being on at least a portion of said image, said image selection processor being configured for determining whether or not said at least a portion exceeds a predetermined image .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribes et al., as evidenced by Solberg et al., in view of Shin et al., as applied to claim 13 above, and further in view of Schmidt et al. (US Pub No. 2008/0292194).
With regards to claim 16, as discussed above, the above combined references meet the limitations of claim 13.  However, they do not specifically disclose that said operating on said image comprises calculating at least one of a maximum gradient, and an entropy, of said image being operated upon.
Schmidt et al. disclose assessing the quality of an inter-modality alignment/registration by computing joint entropy of images (paragraph [0176]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have said operating on said image of Ribes et al. comprise calculating at least one of a maximum gradient and an entropy of said image being operated upon, as taught by Schmidt et al., in order to assess the quality of the image registration.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribes et al., as evidenced by Solberg et al., in view of Shin et al., as applied to claim 1 above, and further in view of Eggers et al. (US Pub No. 2016/0100821).
With regards to claim 17, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that said 
Eggers et al. disclose enabling and assuring the completeness of an ultrasound diagnostic scan of target tissue, in terms of area covered and resolution of the relative spacing of the images within that area covered (paragraphs [0058], [0065], [0069]).  A controller can determine a scan-to-scan spacing (i.e. measure of spatial proximity) between images and determine whether the scan-to-scan spacing exceeds a maximum distance (paragraph [0069]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the image selection processor of Ribes et al. be further configured for calculating a measure of spatial proximity between a currently acquired one of said images and an image in said set, said selecting being based on the calculated measure, as taught by Eggers et al., in order to enable and assure the completeness of an ultrasound diagnostic scan of target tissue (paragraphs [0058], [0065], [0069]).
With regards to claim 18, Eggers et al. disclose that said selecting is based on said measure exceeding a predetermined image frame distance threshold (i.e. “maximum distance”) (paragraphs [0065], [0069]). 

Response to Arguments
Applicant’s arguments, see pgs. 8-10, filed September 7, 2021, with respect to the 35 USC 103 rejection(s) of claim(s) 1 and 23-24, under Ribes, alone, or in view of Halmann have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shin.  Shin has been introduced to teach that selecting entails evaluating a difference between the respective contents and said selecting is based on the evaluation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793